COURT OF APPEALS
SANDEE BRYAN MARION               FOURTH COURT OF APPEALS DISTRICT                  MICHAEL A. CRUZ,
  CHIEF JUSTICE                     CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
REBECA C. MARTINEZ                     300 DOLOROSA, SUITE 3200
PATRICIA O. ALVAREZ                  SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                 WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
IRENE RIOS                                                                            (210) 335-2635
BETH WATKINS
LIZA A. RODRIGUEZ                                                                    FACSIMILE NO.
  JUSTICES                                                                            (210) 335-2762


                                            March 26, 2020

        Jorge G. Aristotelidis                           Steven A. Wadsworth
        Tower Life Building                              Assistant District Attorney - 216th
        310 S. St. Mary's St., Suite 1910                Judicial District
        San Antonio, TX 78205                            402 Clearwater Paseo, Ste. 400
        * DELIVERED VIA E-MAIL *                         Kerrville, TX 78028
                                                         * DELIVERED VIA E-MAIL *
        Lucy Wilke
        Assistant District Attorney, 216th
        Judicial District
        200 Earl Garrett Street, Ste. 201
        Kerrville, TX 78028
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-18-00802-CR & 04-18-00803-CR
               Trial Court Case Number:  6330, 6328
               Style: Kenton Lance Light
                      v.
                      The State of Texas

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                              Very truly yours,
                                                              MICHAEL A. CRUZ,
                                                              Clerk of Court

                                                             ______________________
                                                              Cecilia Phillips
                                                              Deputy Clerk, Ext. 5-3221


        cc: M. Patrick Maguire (DELIVERED VIA E-MAIL)
        Zoe Russell (DELIVERED VIA E-MAIL)
                          Fourth Court of Appeals
                                San Antonio, Texas
                                      March 26, 2020

                          No. 04-18-00802-CR & 04-18-00803-CR

                                  Kenton Lance LIGHT,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                Trial Court No. 6330, 6328
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

      The panel has considered the Appellant’s Motion for En Banc Rehearing, and the motion
is DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2020.


                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court
                                        MINUTES
                                     Court of Appeals
                              Fourth Court of Appeals District
                                    San Antonio, Texas

                                      March 26, 2020

                          No. 04-18-00802-CR & 04-18-00803-CR

                                  Kenton Lance LIGHT,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                Trial Court No. 6330, 6328
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

      The panel has considered the Appellant’s Motion for En Banc Rehearing, and the motion
is DENIED.


                                                  /s/ Sandee Bryan Marion
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2020.


                                                  /s/ Michael A. Cruz
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court




ENTERED THIS 26TH DAY OF MARCH, 2020.